By the Court,

Dixoít, C. J.
The intentional omission of taxable property by the assessor, materially affecting the equality of taxation and increasing the burden of the party complaining, will avoid the tax; but the unintentional omission of such property by the officer attempting in good faith to carry out the requisitions of the law, will not. Weeks v. Milwaukee Co., 10 Wis., 263; Hersey v. Supervisors of Milwaukee Co., 16 id., 185; Dean v. Gleason, 16 Wis., 1. In this case the omissions may fairly be regarded as the result of mistake or accident. There is no evidence of bad faith or that the property was purposely omitted. The payment of the taxes cannot, therefore, be avoided on this ground. The other objections go merely to the form of the proceedings. They do not affect the ground work of the taxes, or show that they are necessarily inequitable or unjust. Mills v. Gleason, 11 Wis., 496; *620Warden v. Supervisors of Fond du Lac Co., 14 Wis., 618 ; Kellogg v. Oshkosh, id., 629; Miltimore v. Rock Co., 15 Wis., 9 ; Mills v. Johnson, 17 Wis., 601. The legislature have power to prescribe the form of proceedings in the assessment and collection of taxes, and, in matters of form, may declare what steps shall or shall not be essential to the validity of a tax sale or tax deed. Smith v. Cleveland, 17 Wis., 556. In Wakeley v. Nicholas, 16 Wis., 588, we held that the provisions of chapter 22, Laws of 1857, requiring a deposit &c., were but the application of equitable principles to actions brought under that act. This is such an action, and the defendant has made no deposit. At least the record shows none. She avers a deposit in her answer, but it is not proved. Assuming then her right to redeem within five years, which we do not decide, the-judgment must be reversed for this reason. She has not shown the taxes to be unjust and void in equity, nor any conditions of the act in which a deposit is not required, and she has shown no deposit; which last she must do before she can prevail in her defense, where the former grounds of objection do not exist.
There is another reason for holding the judgment erroneous. Mrs. Smith's proof of title is defective. It was by parol, was objected to and was clearly incompetent. Her counsel also relies on the allegation of the complaint that she owns an interest. But whether it is a redeemable interest or not does not appear aside, from the parol proof. It may be a contingent right of dower, dependent on her surviving her husband, in which case her right of redemption is very doubtful. My brethren think, therefore, that she should have introduced her paper title, and until she has done so and shown that she has a redeemable interest, they decline to determine whether the five years’ redemption clause is applicable to the case or not. Eor myself, I doubt whether she was obliged to give any proof of title. In actions of this nature, I am not clear that the interest averred in the complaint is not to be understood as a *621redeemable interest. Such is tbe theory of the action, which is commenced to cut off the right of redemption of the defendants ; and if they have no redeemable interest, it would seem that they could not properly be m ade parties.
Judgment reversed, and cause remanded for further proceedings according to law.